Citation Nr: 0939273	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-34 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right knee before December 
1, 2005, and an initial rating higher than 20 percent from 
December 1, 2005.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the Veteran's file.

The RO has construed the current claim for increase as a new 
claim filed in December 2005.  The records shows that the RO 
denied the claim of service connection in March 2004 and the 
Veteran filed a notice of disagreement in February 2005.  
After consideration of additional evidence, in a rating 
decision in November 2005, the RO granted service connection 
and assigned an initial rating of 10 percent.  In the rating 
decision, the RO notified the Veteran that the grant of 
service connection satisfied the benefit sought on the appeal 
and considered the appeal closed.

In December 2005, the Veteran stated that his disability was 
worse, which the RO developed as the current claim.  As the 
Veteran had a right to appeal the initial rating of 10 
percent and as the notice in rating decision in November 
2005, stating that the appeal was closed, may have 
inadvertently been misleading, the Board has recharacterized 
the claim as an initial rating claim as stated on the first 
page of this decision.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  



REMAND

On VA examination in March 2007, flexion was measured from 5 
to 90 degrees, but pain began at 5 degrees.  Similarly, 
extension was from 5 to 90 degrees with pain beginning at 90 
degrees and ending at 5 degrees.  There was no instability, 
dislocation, locking, or patellar abnormality.  The meniscus 
was surgically absent, but otherwise there was no other 
apparent abnormality.  The McMurrays test was negative.

VA records show that in April 2007 a MRI of the right knee 
demonstrated a tear of the anterior cruciate ligament and of 
the posterior horn of the medial meniscus.  In June 2007, a 
physical therapist noted that the Veteran had mild anterior 
instability and a positive McMurrays test.

In August 2009, the Veteran testified that he can not bend 
his knee to the degree reported in the examination.  He also 
stated that he uses a brace full time and the pain sometimes 
leaves him unable to walk.

As the VA medical records and the Veteran's testimony suggest 
a material change in the disability, a reexamination is 
required.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine the current level of right 
knee impairment.  The examiner is asked 
to describe:

a. Flexion and extension in degrees and 
any additional limitation of flexion or 
extension, considering functional loss 
due to pain, weakness, fatigability, 
painful motion, including during flare- 
ups or with repetitive use, if 
feasible, in terms of degrees of 
additional limitation of flexion or 
extension; 

b. Any ligament instability;

c. The effects of the disability has 
the Veteran's employment; and,  

d. The clinical significance of the 
findings of the MRI in April 2007, 
demonstrating a tear of the anterior 
cruciate ligament and of the posterior 
horn of the medial meniscus, on the 
functional impairment.

The Veteran's claims file should be 
made available to the examiner for 
review.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

